                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


  DOUGLAS JORDAN,                                        )
                                                         )
                Plaintiff,                               )
                                                         )
  v.                                                     )   No. 3:16-CV-122-PLR-CCS
                                                         )
  BLOUNT COUNTY, et al.,                                 )
                                                         )
                Defendants.                              )


                                 MEMORANDUM OPINION


         This matter is before the court on defendant James Brooks’ motion for a final

  judgment for the purposes of Federal Rule of Civil Procedure 54(b) [Doc. 181]. By prior

  order, this Court dismissed all claims against Brooks [Doc. 111]. The dismissal of Brooks

  from this action has not been appealed, and the time for doing so has expired.

         Pursuant to Rule 54(b), “any order . . . that adjudicates fewer than all the claims of

  the rights and liabilities of fewer than all the parties does not end the action as to any of the

  claims or parties” unless the court directs entry of a final judgment for those parties or

  claims upon the express finding of “no just reason for delay.” Defendant Brooks argues

  there is no just reason to delay entry of a final order as it relates to him. The Court notes

  that plaintiff has not opposed the motion and the time for doing so has expired.

         Accordingly, for the good cause stated, the motion for entry of a final judgment

  [Doc. 181 is GRANTED.




Case 3:16-cv-00122-PLR-DCP Document 218 Filed 04/30/20 Page 1 of 2 PageID #: 4210
        Enter:


                               ____________________________________________
                               CHIEF UNITED STATES DISTRICT JUDGE




                                        2

Case 3:16-cv-00122-PLR-DCP Document 218 Filed 04/30/20 Page 2 of 2 PageID #: 4211
